UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7469



CHRISTOPHER M. WATKINS,

                                           Petitioner - Appellant,

          versus


JOE DRIVER, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. John S. Kaull, Magistrate
Judge. (2:06-cv-00042)


Submitted:   December 17, 2007         Decided:     December 27, 2007


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher M. Watkins, Appellant Pro Se.    Betsy S. Jividen,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher M. Watkins, a federal prisoner, appeals the

magistrate judge’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.*   We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we deny Watkins’s motions to

expedite and for bail pending appeal, and we affirm for the reasons

stated by the magistrate judge.     See Watkins v. Driver, No. 2:06-

cv-00042 (N.D. W. Va. Sept. 20, 2007).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




     *
      The parties consented to jurisdiction of the magistrate judge
under 28 U.S.C. § 636(c) (2000).

                                  - 2 -